United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, INDIAN HEALTH SERVICES,
Talequah, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1602
Issued: January 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 23, 2012 appellant filed a timely appeal from a June 8, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). The record also contains a July 6, 2012
OWCP decision denying merit review of the claim. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a 26 percent left leg permanent
impairment; and (2) whether OWCP properly denied his application for reconsideration without
merit review of the claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 9, 2005 appellant, then a 40-year-old nurse, filed a traumatic injury claim (Form
CA-1) alleging that he injured his left knee on May 9, 2005 when his leg struck his desk and
twisted. OWCP accepted the claim for left knee internal derangement, left medial meniscus tear
and left lower leg osteoarthritis.
Appellant underwent left knee surgery on July 19, 2005. In a report dated February 27,
2006, OWCP’s medical adviser opined that appellant had a 16 percent left leg impairment, based
on a partial medial and lateral meniscectomy and arthritis. By decision dated March 10, 2006,
OWCP issued a schedule award for a 16 percent left leg permanent impairment. The period of
the award was 46.08 weeks commencing January 19, 2006.
In a report dated January 2, 2012, Dr. Christopher Deloache, an osteopath, indicated that
appellant underwent left knee arthroscopic surgery on August 17, 2011. He opined that appellant
had a 60 percent left leg permanent impairment based on Table 16-3 (Knee Regional Grid) and
arthritis under the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides). By report dated January 24, 2012, OWCP’s
medical adviser opined that the case should be referred for a second opinion evaluation.
On February 22, 2012 appellant underwent additional left knee surgery. Dr. Deloache
selected for a second opinion examination, Dr. Tim Pettingell, a physiatrist, submitted a report
dated March 5, 2012. Dr. Pettingell provided a history and results on examination. With respect
to permanent impairment, he opined that under Table 16-3 appellant had a 12 percent left leg
impairment based on the meniscal injury. Dr. Pettingell also stated that “at the discretion” of the
OWCP medical adviser, additional impairments for knee joint and patellofemoral arthritis could
be included under the A.M.A., Guides.
In a report dated April 16, 2012, OWCP’s medical adviser stated that the A.M.A., Guides
indicate that, when there are two significant diagnoses, the examiner should use the diagnosis
with the highest impairment rating. He also noted that appellant had surgery on February 22,
2012 and Dr. Pettingell’s examination was less than two weeks after surgery. OWCP’s medical
adviser recommended “an additional evaluation for the purpose determining impairment from
either a [Board-certified] specialist in physical medicine or orthopedic surgery” who was familiar
with the A.M.A., Guides, once appellant had reached maximum medical improvement.
OWCP did not obtain an additional second opinion evaluation. In a decision dated
May 17, 2012, it found that appellant was not entitled to an additional schedule award.
On May 22, 2012 appellant submitted an April 13, 2012 report from Dr. Deloache and
requested reconsideration. Dr. Deloache did not provide results on examination. He noted that
appellant stated that he was doing better with his left leg with the knee brace, but without the
brace he still had significant pain and decreased motion. Dr. Deloache opined that appellant had
a 44 percent left leg impairment. OWCP referred the case to an OWCP medical adviser for a
review of the April 13, 2012 report.

2

In a report dated May 31, 2012, OWCP’s medical adviser opined that appellant had a 26
percent permanent impairment to the left leg under Table 16-3. He identified the diagnostic
criteria as primary knee joint arthritis and a one millimeter cartilage interval. The medical
adviser stated that appellant had previously received 16 percent for a meniscectomy and arthritis,
and therefore the additional impairment was 10 percent. He opined that the date of maximum
medical improvement was April 13, 2012.
By decision dated June 8, 2012, OWCP issued a schedule award for a 10 percent
additional impairment to the left leg. The period of the award was 28.80 weeks from
April 13, 2012.
On June 13, 2012 appellant requested reconsideration of the claim. He submitted a
February 1, 2012 magnetic resonance imaging scan report and a February 2, 2012 report from
Dr. Deloache providing results on examination.
By decision dated July 6, 2012, OWCP declined to review the merits of the claim. It
found the evidence submitted was insufficient to warrant a review of the schedule award issue.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.2 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.3 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.4 A schedule
award begins of the date of maximum medical improvement, which is the time when the physical
condition of the injured member of the body has stabilized and will not improve further.5
ANALYSIS -- ISSUE 1
In the present case, OWCP did attempt to develop the medical evidence and refer
appellant for a second opinion evaluation. The second opinion physician, Dr. Pettingell,
provided a March 5, 2012 report with detailed results on examination and an opinion as to
permanent impairment under the A.M.A., Guides. OWCP’s medical adviser noted in an
April 16, 2012 report that there was a question as to maximum medical improvement, as
appellant had undergone additional left knee surgery within two weeks of the examination by
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

A. George Lampo, 45 ECAB 441 (1994).

4

FECA Bulletin No. 09-03 (March 15, 2009).

5

Adela Hernandez-Piris, 35 ECAB 839 (1984); James T. Rogers, 33 ECAB 347 (1981).

3

Dr. Pettingell. In addition, there was a question as to whether the arthritis diagnosis was
properly included in the impairment rating.
OWCP’s medical adviser recommended that OWCP send the case for an additional
second opinion examination once maximum medical improvement was reached. OWCP did not,
however, further develop the evidence in accord with these recommendations. Dr. Deloache
submitted an April 13, 2012 report on May 22, 2012. He did not specifically address the issue of
maximum medical improvement. Moreover, Dr. Deloache provided no results on physical
examination or other background. The medical evidence necessary to support a schedule award
includes a physician’s report that provides a detailed description of the impairment.6
The Board finds that OWCP should have followed the recommendations of OWCP’s
medical adviser in the April 16, 2012 report. When OWCP refers a claimant for a second
opinion evaluation and the report does not adequately address the relevant issues, OWCP should
secure an appropriate report on the relevant issues.7 The issue of maximum medical
improvement needed to be addressed, detailed results on examination provided and a rationalized
medical opinion on permanent impairment under the A.M.A., Guides secured. The Board also
notes that, since appellant had previously received a schedule award for the left leg, the medical
evidence should address the issue of whether any current permanent impairment to the left leg in
whole or in part would duplicate the compensation paid for the prior impairment.8
The case will be remanded to OWCP for appropriate development of the medical
evidence. After such development as required to resolve the schedule award issue, OWCP
should issue an appropriate decision. In view of the Board’s findings, the denial of merit review
issue will not be addressed on appeal.
CONCLUSION
The Board finds that the case is not in posture for decision and is remanded to OWCP for
further development of the medical evidence.

6

See James E. Jenkins, 39 ECAB 860 (1988); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6(c) (August 2002).
7

See Robert Kirby, 51 ECAB 474, 476 (2000); Mae Z. Hackett, 34 ECAB 1421 (1983); Richard W. Kinder, 32
ECAB 863 (1981).
8

T.S., Docket No. 09-1308 (issued December 22, 2009); 20 C.F.R. § 10.404(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 8, 2012 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: January 17, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

